                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
CHRISTOPHER C. CAVALLARO,                 )                   Civil Action No.
                                          )                   19-10508-FDS
             Plaintiff,                   )
                                          )
             v.                           )
                                          )
ARTHUR MENDELSOHN, Trustee of the         )
Pearl Mendelsohn Revocable Living Trust,  )
                                          )
             Defendant.                   )
__________________________________________)


              MEMORANDUM AND ORDER ON DEFENDANT'S
     MOTION TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

SAYLOR, J.

       This case relates to an arbitration proceeding before the Financial Industry Regulatory

Authority (“FINRA”), a self-regulatory organization for the financial services sector. Defendant

Arthur Mendelsohn, acting as trustee for his mother’s living trust, filed a claim against the trust’s

financial adviser, plaintiff Christopher Cavallaro. The claim asserted, among other things, that

Cavallaro had breached his fiduciary duties to the trust and violated FINRA rules. However,

FINRA rules require that claims against “associated persons” such as Cavallaro should be

arbitrated. Cavallaro brought suit for equitable relief, seeking to enjoin Mendelsohn from

arbitrating his claim.

       Mendelsohn moved to dismiss the complaint for lack of subject-matter jurisdiction,

which the Court granted in a short electronic order. The motion was granted for the following

reasons.
I.      Background

        A.     Factual Background

        The facts are set forth as described in the complaint.

        Christopher Cavallaro is a Massachusetts resident and was formerly an investment

adviser with Lincoln Financial Advisors Corporation, an SEC-registered broker-dealer and

FINRA member. (Compl. ¶¶ 5, 10). By virtue of his employment with Lincoln, he was also an

“associated person” under FINRA. (Id. ¶ 5).

        Arthur Mendelsohn is a Massachusetts resident and a long-time client of Cavallaro. (Id.

¶¶ 6, 11). He is also the trustee of the Pearl Mendelsohn Revocable Living Trust, the beneficiary

of which is his elderly mother, Pearl Mendelsohn. (Id. ¶ 7)

        In 2015, Arthur created an estate plan for Pearl. (Id. ¶ 12). As part of that estate plan, he

directed Cavallaro to find an annuity or other structured income product that would yield a

regular income to cover his mother’s elder-care expenses. (Id. ¶ 13). He attempted to secure an

annuity from a Lincoln-approved insurance broker called Innovative Insurance Partners (“IIP”),

but there was no product available given Pearl’s advanced age. (Id. ¶ 14). Instead, IIP

recommended that the trust purchase a product sold by another entity, Future Income Payments

(“FIP”). (Id. ¶ 15). The complaint does not say whether FIP was also a Lincoln-approved

insurance broker. FIP funded its operations by buying streams of future pension payments from

pensioners at a discount. (Id. ¶ 16). The FIP product in question was neither an annuity nor any

other type of recognized security investment. (Id. ¶ 17). It can be inferred from the complaint

that the trust purchased the FIP product, which was an unfit investment and caused a substantial

loss.

        On January 7, 2019, Arthur, on behalf of the trust, filed a FINRA “Statement of Claim”



                                                  2
against Lincoln and Cavallaro for breach of fiduciary duty, negligence, violation of various

FINRA rules, and breach of contract. (Id. ¶ 18). However, FINRA Rule 12200 requires FINRA

members (such as Lincoln) and “associated persons” (such as Cavallaro) “to submit to arbitration

to resolve claims brought by customers,” so long as “the dispute . . . arises in connection with the

‘business activities’ of the [FINRA] member or associated person.” (Id. ¶ 19).

        B.      Procedural Background

        The complaint was filed in this action on March 18, 2019, and asserts two claims. Count

One asserts a claim for declaratory relief in the form of a court order stating that the trust’s claim

before FINRA did not arise out of Cavallaro’s “business activities” such that arbitration is not

binding. (Compl. ¶¶ 28-30). Count Two asserts a claim for injunctive relief seeking to enjoin

the trust from bringing its claim before a FINRA arbitration forum. (Id. ¶¶ 31-36). Cavallaro

filed a separate motion for a preliminary injunction seeking the same equitable relief, also on

March 18, 2019. Two days later, on March 20, 2019, Lincoln Financial Advisors Corporation

filed a motion to intervene as a plaintiff.

        Defendant moved to dismiss the complaint for lack of subject-matter jurisdiction on April

2, 2019. The Court granted the motion to dismiss after a hearing on April 9, 2019, and stated

that it would issue a memorandum and order setting forth its reasoning at a later date.

II.     Legal Standard

        On a motion to dismiss, the court “must assume the truth of all well-plead[ed] facts and

give . . . plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v. Bally Total Fitness

Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175 F.3d 75, 77 (1st Cir.

1999)). To survive a motion to dismiss, the complaint must state a claim that is plausible on its

face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the “[f]actual



                                                  3
allegations must be enough to raise a right to relief above the speculative level, . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 555

(citations omitted). “The plausibility standard is not akin to a 'probability requirement,' but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556). Dismissal is appropriate if the

complaint fails to set forth “factual allegations, either direct or inferential, respecting each

material element necessary to sustain recovery under some actionable legal theory.” Gagliardi v.

Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting Centro Medico del Turabo, Inc. v. Feliciano

de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

III.    Analysis

        Defendant moved to dismiss the complaint for lack of subject-matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1). The parties agree that there is no diversity jurisdiction

because the parties are Massachusetts citizens. Rather, the complaint asserts that federal-

question subject-matter jurisdiction exists “because this case relates to an arbitration governed by

the Federal Arbitration Act . . . in which defendant alleges violations of federal law relating to a

transaction in interstate commerce.” (Compl. ¶ 2).

        However, the Federal Arbitration Act does not provide a basis for federal jurisdiction;

instead, an independent jurisdictional basis is required. See Hall Street Assocs., L.L.C. v. Mattel,

Inc., 552 U.S. 576, 581-82 (2008) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp.¸ 460 U.S. 1, 25 n.32 (1983)); see also 9 U.S.C. § 4 (specifying that federal district courts

have jurisdiction in an action under the Federal Arbitration Act only where there is an

independent basis for jurisdiction under title 28). Stated another way, “federal question

jurisdiction over controversies involving arbitration cannot be based on the fact that the [Federal



                                                   4
Arbitration Act] establishes the relevant substantive law.” Ortiz-Espinosa v. BBVA Sec. of P.R.,

Inc.¸ 852 F.3d 36, 45 (1st Cir. 2017).

       Here, the complaint merely alleges that this case “relates to an arbitration governed by

the Federal Arbitration Act.” That is plainly insufficient to invoke federal-question subject-

matter jurisdiction.

       In his opposition, plaintiff makes a variety of arguments, none of which are persuasive.

First, he invokes the Federal Rules of Civil Procedure, contending that because he is seeking

declaratory judgment under Rule 57 and injunctive relief under Rule 65, there is a federal

question. That is plainly incorrect. “The Federal Rules cannot widen the jurisdiction of [federal

district courts], they may only prescribe the methods by which that jurisdiction is to be

exercised.” Cramp Shipbuilding Co. v. United States, 11 F.R.D. 556, 557 (E.D. Pa. 1951)

(remanded on other grounds in Cramp Shipbuilding Co. v. United States, 193 F.2d 469 (3d Cir.

1952)). Similarly, his reliance on 28 U.S.C. § 2201, which grants district courts the power to

issue declaratory judgments, is misplaced because that statute is applicable only “[i]n a case of

actual controversy within [their] jurisdiction.” (emphasis added). Where, as here, there is no

independent basis for subject-matter jurisdiction, a district court cannot grant declaratory relief.

       Second, because FINRA was created by Congress, plaintiff reasons that all FINRA

proceedings involving an alleged breach of FINRA rules necessarily rely on federal law.

However, “[a] breach of FINRA rules ‘is simply a breach of a private association’s rules,

although that association is one which is closely related to the SEC . . . and therefore does not

present a question which arises under the laws of the United States.’” Janus Distrib. LLC v.

Roberts, 2017 WL 1788374, at *4 (D. Colo. May 5, 2017) (quoting Apollo Prop. Partners, LLC

v. Newedge Fin., Inc., 2009 WL 778108, at *2 (S.D. Tex. Mar. 20, 2009)); see also Ford v.



                                                  5
Hamilton Invs., Inc., 29 F.3d 255, 259 (6th Cir. 1994) (“A breach of the [FINRA] rules does not

present a question that arises under the laws of the United States within the meaning of 28 U.S.C.

§ 1331.”).

         Finally, plaintiff contends that he never entered into an arbitration agreement with

defendant, and that “[t]he question of arbitrability is for th[is] Court to decide” because

“arbitration is a matter of contract.” (Mem. in Opp. at 7). 1 However, the mere fact that plaintiff

disputes the existence of an arbitration agreement does not vest this Court with subject-matter

jurisdiction.

IV.      Conclusion

         For the foregoing reasons, defendant's motion to dismiss is GRANTED.

So Ordered.



                                                                /s/ F. Dennis Saylor IV
                                                                F. Dennis Saylor IV
Dated: May 9, 2019                                              United States District Judge




        1
          Presumably, plaintiff consented to arbitration when he became a registered representative and “associated
person” of Lincoln, a SEC broker-dealer and FINRA member. FINRA Rule 12200 states as follows:
         Parties must arbitrate a dispute under the [FINRA] Code [of Arbitration Procedure] if:
              • Arbitration under the Code is either:
                  (1)       Required by a written agreement, or
                  (2)       Requested by the customer;
              • The dispute is between a customer and a member or associated person of a member; and
              • The dispute arises in connection with the business activities of the member or the
                  associated person, except disputes involving the insurance business activities of a
                  member that is also an insurance company.
The complaint establishes that defendant requested arbitration and that the dispute was between a customer and
“associated person of a member.” Moreover, because the dispute centers on plaintiff’s purported investment
recommendation that the trust purchase a FIP product, the dispute is likely related to “the business activities of
the . . . associated person.”


                                                           6
